Citation Nr: 1811060	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  14-16 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an evaluation in excess of 20 percent for diabetes mellitus, type II.

2. Entitlement to increased initial ratings for peripheral neuropathy of the bilateral lower extremities, currently rated as 10 percent disabling for the right and 10 percent disabling for the left.

3. Entitlement to increased initial ratings for ulnar neuropathy of the bilateral upper extremities, currently rated as 10 percent disabling for the right and 10 percent disabling for the left.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


	(CONTINUED ON NEXT PAGE)


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to October 1977.

This case comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In September 2011, the RO denied the Veteran's request for a disability rating higher than 20 percent for his service-connected diabetes mellitus, type II.  In the same decision, the RO granted service connection for peripheral neuropathy of the right and left lower extremities, assigning an initial 10 percent rating for the right and a 10 percent rating for the left.  The RO also granted service connection for ulnar neuropathy of the right and left upper extremities, also assigning 10 percent ratings for both the right and left.  

The Veteran appealed all five of these ratings to the Board.  After receiving additional information and evidence, in the form of statements from the Veteran and a new VA medical examination report, the RO issued a decision in July 2012, which maintained all of the disputed ratings at their previous levels.  The Veteran also appealed this decision.

In his substantive appeal (VA Form 9), the Veteran requested the opportunity to testify at a Travel Board hearing before a Veterans Law Judge.  The requested hearing was scheduled for November 2, 2017, and a letter was mailed to the Veteran notifying him of the date and time of the hearing.  The Veteran did not appear for the hearing.  Moreover, he has not asked that the hearing be rescheduled or suggested that there is good cause to reschedule the hearing.  When an appellant receives notice of a Board hearing and then fails to appear for the scheduled hearing, the case is processed as though his hearing request had been withdrawn.  See 38 C.F.R. § 20.702(b),(d) (2017).  Accordingly, this case may proceed without a hearing. 

The issues of an evaluation in excess of 20 percent for diabetes mellitus, type II and  increased initial ratings for ulnar neuropathy of the bilateral upper extremities  are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

During the relevant appeal period, symptoms of peripheral neuropathy of the left and right lower extremities have most closely approximated mild incomplete paralysis.  


CONCLUSIONS OF LAW

The criteria for an initial rating higher than 10 percent for peripheral neuropathy of the left lower extremity have not been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.7, 4.10, 4.120, 4.124a, DC 8699-8620 (2017).

The criteria for an initial rating higher than 10 percent for peripheral neuropathy of the right lower extremity have not been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1-4.7, 4.10, 4.120, 4.124a, DC 8699-8620.

	(CONTINUED ON NEXT PAGE)



REASONS AND BASES FOR FINDING AND CONCLUSIONS

I. Veterans Claims Assistance Act

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

Duty to Notify

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The notice VCAA requires depends on the general type of claim the Veteran has made. "As a result, generic notice provided in response to a request for service connection must differ from that provided in response to a request for an increased rating." Vasquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).

This appeal arises from the Veteran's disagreement with the disability rating assigned after VA granted service connection for peripheral neuropathy of the lower extremities.  Because the claims for service connection were granted, the claims are substantiated, additional notice is not required, and any prior defect in the notice is not prejudicial.  See Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003.  VA's General Counsel has determined that while VA is required to issue a statement of the case when a "downstream element" - such as disagreement with the initial assigned disability rating - arises after the initial adjudication of a claim, 38 U.S.C.A. § 5103(a) does not require the mailing of a separate notice concerning the information and evidence necessary to substantiate the newly raised issue.  Id.  

Duty to Assist

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim.  Service treatment records, post-service treatment records, and lay statements have been associated with the record.  The AOJ also obtained records from medical providers in private practice specifically identified by the Veteran and additional records from the Social Security Administration (SSA).

The RO arranged for examinations of the Veteran's peripheral nerves February 2011 and again in June 2012.  On both occasions, the examiner described the effects peripheral neuropathy of the bilateral lower extremities.  The Board has carefully reviewed these reports and finds that, together with the post-service medical records, they are adequate for rating purposes.  

As the Veteran has not identified additional evidence pertinent to the claims and as there are no additional records to obtain, no further assistance to the Veteran is required to comply with VA's duty to assist.


II. Analysis

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

The Board may consider whether separate ratings may be assigned for separate periods of time - a practice known as "staged ratings," - whether or not the claim concerns an initial rating.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran was assigned 10 percent disability ratings for diabetic peripheral neuropathy of the sciatic nerve under 38 C.F.R. § 4.124a, Diagnostic Code 8620.
Diagnostic Codes 8520, 8620, and 8720 provides the rating criteria for paralysis of the sciatic nerve, and neuritis and neuralgia of that nerve. Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, with no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Disability ratings of 10 percent, 20 percent, and 40 percent are assignable for incomplete paralysis which is mild, moderate, or moderately severe in degree, respectively.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscle atrophy. 38 C.F.R. § 4.124a, Diagnostic Codes 8520, 8620, and 8720.  The provisions of Diagnostic Code 8620 refer to neuritis of the sciatic nerve.

DC 8620 is part of the group of regulations for rating neurologic disabilities. "In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment in motor function, trophic changes, or sensory disturbances."  38 C.F.R. § 4.120 (2017).  Cranial or peripheral neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.  The words "mild," "moderate,"
"moderately severe," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

VA's Adjudication Manual gives the following guidance on cases where a peripheral nerve disability is only manifested by sensory impairment: "To make a choice between mild and moderate, consider the evidence of record and the following guidelines: The mild level of evaluation would be more reasonably assigned when sensory symptoms are recurrent but not continuous, assigned a lower medical grade reflecting less impairment, and/or affecting a smaller area in the nerve distribution.  Reserve the moderate level of evaluation for the most significant and disabling cases of sensory-only involvement.  These are cases where the sensory symptoms are continuous assigned a higher medical grade reflecting greater impairment and/or affecting a larger area in the nerve distribution." VA Adjudication Procedures Manual, M21-1, III. iv. 4. N. 4.b (February 2, 2018). 

According to the Manual, "moderately severe" incomplete paralysis is the maximum rating for sciatic nerve neuritis not characterized by the organic changes specified in 38 C.F.R. § 4.123.  The term would be appropriate for "Motor and/or reflex impairment (for example, weakness or diminished or hyperactive reflexes) at a grade reflecting a high level of limitation or disability . . . Atrophy may be present.  However for marked muscular atrophy see the criteria for a severe evaluation under 38 C.F.R. § 4.124a, DC 8520."  Id. III. iv. 4. N. 4. c. 

The AOJ arranged for a VA physician to examine the Veteran in February 2011.  The examiner identified peripheral neuropathy manifesting in decreased sensation in the feet.  Reflexes in both the left and right lower extremities -ankle jerk, knee jerk, and plantar reflexes - were normal.  In both the left and right lower extremities, the examiner noted decreased vibration, decreased pain with pinprick, decreased position sense, and decreased sensation to light touch.  There were no trophic changes of the lower extremities.  There were no lower extremity dysesthesias.

The results of motor strength tests of the hips, knees, ankles, and great toes, were uniformly normal - i.e. 5/5 or active movement against full resistance.  According to the examiner, there was no muscle atrophy.  Likewise there was no abnormality of the Veteran's gait.  There was a positive Romberg test.  But, in the examiner's opinion, the Veteran's nerve disorder did not affect the function of any joint.  

Also according to the February 2011 VA examiner, the Veteran's lower extremity neuropathy did not affect the Veteran's ability to perform his usual occupation of sales manager.  Nor did it prevent him from performing daily activities.  

In June 2012, the Veteran was examined again by a VA physician assistant.  With respect to peripheral neuropathy of the lower extremities, the findings were similar to the findings of the February 2011 examiner.  Once again, there were no trophic changes in the lower extremities.  Reflexes of the knees and ankles remained normal, and so did reflex examination findings for the plantar surfaces of both feet.  

For both the left and right lower extremities, there was decreased vibration, decreased pain with pinprick, decreased position sense and decreased sensation to light touch.  But there were no dysesthesias.  Motor strength of the hips, knees, ankles and great toes remained normal.  Muscle tone was normal and there was no muscle atrophy.  The Veteran's gait remained normal.  The Romberg test results remained positive.  But the Veteran's nerve disorder did not affect the function of any joint.  Once again, lower extremity neuropathy had no impact on the Veteran's ability to perform his usual occupation or to complete daily activities.  

In addition to the examination findings, the Board has considered the medical treatment records.  His VA treatment records, dated November 2013, describe the Veteran's muscle strength as within normal limits.  At that time, the Veteran was described as walking with a steady gait.  Orthopedic surgery notes, dated August 2013 and December 2014, describe the Veteran's gait as "guarded" but this was a symptom of degenerative joint disease of the knees.  In May 2014, the Veteran's mental health treatment provider noted the absence of tremors and noted the absence of muscle atrophy.  According to a VA primary care note, dated June 2014, the Veteran's strength remained within normal limits and his gait was steady.  An August 2014 VA mental health note described the Veteran's gait as steady.

The Board has also considered the Veteran's statements.  In a December 2010 statement to the SSA, he complained of experiencing numbness and a burning sensation in the legs.  But his other statements chiefly concern the effects of his other disabilities.  

Having reviewed the evidence, the Board finds that the Veteran's right and left lower extremity radiculopathy symptoms have most closely approximated the criteria for the currently assigned 10 percent ratings - i.e. mild incomplete paralysis -throughout the relevant appeal period.  A 60 percent rating is clearly inappropriate, because such a rating requires the presence of marked muscle atrophy.  Both of the VA examination reports indicated that there was no muscle atrophy in the lower extremities and there is nothing in the medical treatment records or in the Veteran's statements to suggest otherwise.

As noted, the moderate level is the maximum evaluation for "wholly sensory" nerve involvement.  The relevant examination reports indicated that nerve involvement associated with the lower extremities is indeed wholly sensory - i.e., his disability has not resulted muscle atrophy, the impairment of motor function, trophic changes, or loss of use of the lower extremities during the relevant appeal period.  

The Board finds that the uniformly normal reflex test results in both lower extremities favor the conclusion that the Veteran's symptoms more closely approximated the "mild" rather than the "moderate" level of incomplete paralysis.  According to the Manual Provision, M21-1, III. iv. 4. N. 4.c ("Assigning Level of Incomplete Paralysis, Neuritis or Neuralgia"), combinations of sensory changes and reflex or motor changes of a lower degree or motor and/or reflex impairment such as weakness or diminished or hyperactive reflexes (with or without sensory impairment) are examples of symptoms which would meet the moderate level of incomplete paralysis.  In this case, there is no evidence of diminished reflexes or diminished motor impairment.  

For these reasons, the preponderance of the evidence favors the conclusion that symptoms of the Veteran's peripheral neuropathy of the left and right lower extremities have most closely approximated the criteria for his currently assigned 10 percent ratings throughout the appeal period.  Because the preponderance of the evidence is against the Veteran's claims, the benefit of the doubt doctrine does not apply and the claims must be denied.


ORDER

Entitlement to an increased initial rating for peripheral neuropathy of the right lower extremity, currently rated as 10 percent disabling, is denied.

Entitlement to an increased initial rating for peripheral neuropathy of the left lower extremity, currently rated as 10 percent disabling, is denied. 


REMAND

In a recent written brief, the Veteran's representative argues that, in the event the Board is unable to grant the pending claims for increased disability ratings, then they should be remanded for new examinations, on the grounds that the most recent VA diabetes examination, dated June 2012, is too old to adequately evaluate the severity of the Veteran's diabetes.  The mere passage of time does not, in itself, entitle a claimant for benefits to a new VA examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007).  When, however, the claimant reports that a disability is worse than when originally rated, VA must provide a new examination.  See Olson v. Principi, 3 Vet. App. 480, 482 (1992).  

The representative's written brief does not actually claim that the condition of any relevant disability is worse than it was in June 2012.  But in a written statement, received in March 2014, the Veteran was critical of the conclusion, which he attributed to the March 2013 statement of the case, that his diabetes "hasn't worsened."  The Veteran appeared to disagree with this statement, pointing out that his need for insulin has increased, and that, "I have now lost feeling in my finger tips."  This statement essentially amounts to a report by the Veteran that diabetes and neuropathy of the upper extremities have increased in severity since the June 2012 examination.  Pursuant to Olson, the Board will remand both claims to arrange new examinations.  Because the record includes no information, from the Veteran or from any other source, suggesting that peripheral neuropathy of the lower extremities has increased in severity, there is no need to remand the claims for increased ratings for the left and right lower extremities.  

As part of the post-remand diabetes examination, the AOJ should arrange for a new examination of the Veteran's eyes.  According to 38 C.F.R. § 4.119, Diagnostic Code 7913, note (1), compensable complications of diabetes are to be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under DC 7913.  The Veteran's previous eye treatment records mention a history of diabetic retinopathy of the left eye.  In its most recent rating decision, the AOJ has characterized his disability as "diabetes mellitus (type II) with erectile dysfunction and retinopathy with macular edema; visual distortions left eye."

Whether a complication of diabetes affecting the eyes is a compensable complication depends on applying 38 C.F.R. § 4.79, which rates eye disabilities based on impairment of central visual acuity or impairment of visual fields.    

Measurements of visual acuity in the Veteran's VA treatment records do not indicate that a compensable rating would be appropriate under 38 C.F.R. § 4.79.  However, the most recent available VA eye clinic note, dated January 2015, noted a visual field defect - specifically, a nasal defect corresponding to laser treatment.  The post-remand eye examination should include a copy of a visual field chart to assess the significance of this defect.  The most recent available chart, showing no defects, dates from 2006.  The post-remand eye examination should also attempt to clarify whether the Veteran's current eye symptoms are in fact related to his service-connected diabetes.  Although he has a history of diagnosed diabetic retinopathy, the January 2015 VA eye clinic note describes, "type 2 diabetes mellitus without retinopathy . . ."  

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims folder copies of all records of the Veteran's VA treatment since March 2015.	
2. Schedule a new series of VA examinations to assess the current severity of the Veteran's service-connected diabetes mellitus, type II, and any diagnosed complications - specifically, left eye diabetic retinopathy and erectile dysfunction.  The entire claims file must be made available to and be reviewed by the examiner or examiners, and it must be confirmed that such records were available for review.  All indicated evaluations, studies, and tests should be accomplished and all findings reported in detail.

In addressing potential complications of diabetes affecting the Veteran's eyes, the examiner should clarify whether any current eye disorder affecting visual acuity or causing visual field defect is related to the Veteran's diabetes.  The examiner should specifically address a January 2015 VA eye clinic note which indicates "type 2 diabetes mellitus without retinopathy . . ."  The examiner should also comment on the visual field defect identified in the January 2015 VA eye clinic note and provide an updated visual field chart.  A copy of the visual field chart should be associated with the Veteran's electronic claims file.  

A discussion of the complete rationale for all opinions expressed should be included in the examination report, to include reference to pertinent evidence where appropriate.

3. Schedule the Veteran for a VA neurological examination to determine the current severity of his ulnar neuropathy of the bilateral upper extremities.  The entire claims file must be made available to and be reviewed by the examiner or examiners, and it must be confirmed that such records were available for review.  All indicated evaluations, studies, and tests should be accomplished and all findings reported in detail.

A discussion of the complete rationale for all opinions expressed should be included in the examination report, to include reference to pertinent evidence where appropriate.

4. The AOJ must ensure that all of the examination reports and opinions requested above are in compliance with the directives of this remand.  If any report or opinion is deficient in any manner, the AOJ must implement corrective procedures at once.  

5. After undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


